DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, received 01/03/2020, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holz (US 2015/0253428).
Claims 1, 9, 15 mutatis mutandis: Holz teaches an object detection system for object detection within a field of view [abstract], comprising: 
a light source for providing detection illumination to the field of view [fig. 1 (one or more of emitters 120)]; 
a sensor for sensing reflected light from the field of view [fig. 1 (one or more capture devices 130)]; and 

wherein the controller is adapted to derive a signal quality parameter relating to the distance or presence information and to control said light source to output light with a given intensity in dependence on the signal quality parameter, the signal quality parameter comprising a signal to noise ratio [0065 and 0076 teach an intensity signal property and increasing the signal to noise ratio, which can be tailored to the emission frequencies of the light source], 
wherein the given intensity of the light output by said light source is tailored to both an extent of reflection, by a given object, of said light output by said light source and an extent of reflection, by a background region adjacent to said given object, of said light output by said light source [0065 teaches distinguishing between an object and a region of interest based on intensity, such that intensity emitted from the emitter is determined based on the distinguishing between the object and the region of interest].
A person of ordinary skill in the art would find obvious the combination of embodiments cited herein because they are disclosed in Holz as being usable together.
Claims 2, 10: Holz teaches the controller is adapted to compare the signal quality parameter with a target value and to control, in response to the comparison, said light output by said light source [0065, 0076 – from the rejection of claim 1 teach associated emitted intensity with evaluation of an object and a region of interest].
Claims 3, 11: Holz teaches the controller is adapted to compare the signal quality parameter with a respective target for each of said given object and a second region and to control, in response to the comparison, the light output by said light source and light output by a second light source [0060 teaches that multiple emitters 120 may be employed].
: Holz teaches a lighting system, comprising: an object detection system as claimed in claim 1; and a lighting system for lighting the field of view [0060 teaches emission module 102 illuminates one or more objects of interest].
Claims 7, 13 mutatis mutandis: : Holz teaches the lighting system is controlled in dependence on the object detection by the object detection system [at least 0060].
Claim 14: : Holz teaches a non-transitory computer readable medium comprising computer code which is adapted, when run on one or more processors, to perform the method of claim 9 [0022 teaches a computer implemented method].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holz (US 2015/0253428) in view of Zhang (US 2010/0121577).
Claim 5: Holz explicitly lacks, but Zhang teaches a field of view that includes objects in many forms, such as a road and a grass line [0043].
It would be obvious to combine the teachings of Holz and Zhang for the purpose of distinguishing between a variety of objects within an environment, such as to ensure a clear path of travel [Zhang: 0043, abstract].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holz (US 2015/0253428) in view of Iizuka (US 2008/0030711).
Claim 8: Holz explicitly lacks, but Iizuka teaches incorporating a distance measuring apparatus such as via a street light [0121].
It would be obvious to combine the teachings of Holz and Iizuka for the purpose of sending and receiving distance information via a variety of information sources [Iizuka: 0121].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMANTHA K. ABRAHAM
Primary Examiner
Art Unit 3645



/SAMANTHA K ABRAHAM/               Primary Examiner, Art Unit 3645